Citation Nr: 1505713	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include cognitive disorder, generalized anxiety disorder, and depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965 and from October 1965 to September 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran submitted additional evidence directly to the Board in December 2013.  As the record contains a January 2013 waiver of initial RO consideration of any evidence submitted thereafter, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).


FINDINGS OF FACT

1. The probative, competent evidence does not demonstrate that a current acquired psychiatric disability is causally or etiologically related to active duty or that a psychosis for which service connection may be granted manifested within one year of discharge from active duty.

2. The probative, competent evidence does not demonstrate that a current acquired psychiatric disability was superimposed upon a congenital or developmental defect during active duty.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9, 4.127 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2007 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record includes records from the Social Security Administration, identified private treatment records, VA examination report, and lay evidence.  In September 2012, the Board remanded the Veteran's claim, in pertinent part, for a VA examination.  Accordingly, the Veteran underwent VA examination in November 2012.  The November 2012 VA examiner's opinion was predicated on a full reading of the Veteran's claims file, a psychiatric evaluation of the Veteran, and consideration of the Veteran's statements.  Additionally, the VA examiner provided adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the Board finds the November 2012 VA examination and opinion are sufficient and adequate for purposes of determining service connection.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board finds the VA Appeals Management Center substantially complied with the September 2012 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Under VA law and regulations, a personality disorder is not a disability for which service connection may be granted.  Rather, it is considered a constitutional or developmental abnormality.  See 38 C.F.R. §§ 3.303(c); 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital or developmental defect such as a personality disorder during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

With respect to a current disability, the evidence demonstrates diagnoses of a cognitive disorder, generalized anxiety disorder, and depression during the pendency of the appeal.  As such, the Board finds there is some evidence of a current disability for purposes of service connection.

With respect to an in-service event, injury, or illness, an April 1967 psychiatric evaluation report shows an opinion that the Veteran had a long-standing character and behavior disorder characterized essentially by emotional instability, fingernail biting habit, fits of temper, dyspnea, hyperventilation and trembling, and occasional big skin welts since the age of 11.  The physician found the Veteran had a duly diagnosed character and behavior disorder that did not require and would not benefit from psychiatric hospitalization.  An additional April 1967 service treatment record shows a finding of questionable passive-dependent personality.  Furthermore, the Veteran's August 1967 separation examination reflects an impression of emotionally unstable personality.  As noted above, however, a personality disorder is not a disability for purposes of service connection, and therefore, additional evidence is necessarily to demonstrate that an acquired psychiatric disability is otherwise related to active duty or was superimposed upon an in-service personality disorder.

In this respect, the Board finds the November 2012 VA examiner's negative opinion highly probative.  The VA examiner diagnosed the Veteran with a cognitive disorder and found the Veteran's cognitive disorder/dementia obscured the possible presence of any other psychiatric disorder.  Although the Veteran was reporting some symptoms of anxiety, the VA examiner reported that it was common for individuals with dementia to experience symptoms of anxiety.  The VA examiner reviewed the record and noted that the diagnoses of passive dependent personality and unstable emotional personality were no longer valid diagnoses according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition.  In addition, the Veteran was not diagnosed with any Axis I disorder during active duty.  The VA examiner opined that there was no evidence supporting a causal relationship between personality disorders and cognitive disorder (dementia).  The VA examiner reported that the two most common causes for dementia were vascular and Alzheimer's.  According to the VA examiner, dementia was not caused by a personality disorder and it was extremely unlikely that a cognitive disorder/dementia was present prior to the Veteran's entering service or while he was in the service.  Based on medical evidence and the Veteran's age, the VA examiner found it was at least as likely as not that dementia was the cause of the Veteran's cognitive disorder not otherwise specified.  In addition, the VA examiner noted that the previous diagnoses of generalized anxiety disorder and intermittent explosive disorder were made in the context of alcohol abuse, which could have accounted for those symptoms.  Furthermore, the VA examiner found there was very little corroborating information regarding the Veteran's mental history and the other diagnoses of record.  Here, the VA examiner's opinion was based on a complete psychological examination of the Veteran as well as a review of his medical history and lay statements.  In addition, the VA examiner provided adequate rationale for the opinion, citing to the Veteran's records in support of the opinion.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Therefore, the Board finds the probative, competent evidence does not demonstrate that a current acquired psychiatric disorder had its onset during service, was superimposed upon an in-service personality disorder, or is otherwise related to service. 

Although the Veteran asserts that he has an acquired psychiatric disability that had its onset during active duty, it is well established that a layperson without medical training is not qualified to render a medical opinion concerning the diagnosis or etiology of an acquired psychiatric disability such as a cognitive disorder, generalized anxiety disorder, or depression.  See 38 C.F.R. § 3.159(a)(1); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, the Board finds that the question of whether the Veteran currently has an acquired psychiatric disability related to active duty does not lie within the range of common experience or common knowledge.  The record does not show that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to a diagnosis or etiology of an acquired psychiatric disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.

Moreover, the Board finds the evidence does not indicate that a psychosis manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this respect, the Board notes that the August 1967 separation examination reflects a diagnosis of emotionally unstable personality disorder.  However, as noted above, personality disorders are not disabilities for which service connection may be granted under VA law.  In this case, the first recording of complaints with respect to a psychosis is found in a November 1996 private psychological evaluation report, approximately 29 years following separation from service.  In addition, the record does not demonstrate, and the Veteran does not assert, that he has sought psychological treatment at any time since his separation from service, to include during the pendency of the appeal.  A lengthy period of separation without any documentation of a pertinent complaint, diagnosis, or treatment for an acquired psychiatric disability weighs heavily against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000).  Furthermore, the Veteran's statements are somewhat unclear with respect to his specific symptomatology since separation from service, and the Board finds the VA examiner's opinion carries more probative weight with respect to whether any qualifying acquired psychiatric disability is related to the Veteran's in-service complaints.  Thus, the Board finds the evidence does not reflect continuity of symptomatology of a qualifying psychosis for the purpose of service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disability, to include cognitive disorder, generalized anxiety disorder, and depression.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


